DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25-31, 33, 34, 36-38 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastri et al (US 2014/0171855) in view of Stearns et al (US 2009/0137943) and Johnson (US 5,702,374).
Regarding claim 22, Mastri discloses a coupling system for connecting a dual lumen tube set to a trocar comprising: a) a trocar connector 212 having two coaxial flow passages formed therein including an inner flow passage 224 defined by an inner 
While Mastri substantially discloses the invention as claimed, it does not disclose the first and second tube connectors are interior recesses (Mastri instead teaches a single interior recess), nor wherein the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into corresponding slots formed in an outer surface of the coupling to restrict rotational movement therebetween.  
Stearns discloses a similar system where each of the tube connectors are interior recesses (fig 2, tubes 212/222/242 are each in their own interior recess). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the first and second tube connectors are first and second interior recesses as taught by Stearns as it is a known alternative connection type and allows for each tube to be connected individually, such that if one connection was to fail, the other connections may still hold the tube in place, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, specifically modifying a single interior recess into multiple interior recesses.
Johnson discloses a coupling system with a coupling 12 and shroud 10 where the shroud 10 has an internal ring 16 which includes a plurality of circumferentially spaced apart radially inwardly extending tabs (fig 12, 42a in fig 4) configured to snap fit into corresponding slots 23 formed in an outer surface of the coupling to restrict 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into corresponding slots formed in an outer surface of the coupling to restrict rotational movement therebetween as taught by Johnson to assist in creating a locking fluid-tight connection.
Regarding claim 23, wherein the inner annular wall of the coupling is dimensioned and configured to fit within the inner annular wall of the trocar connector and the outer annular wall of the coupling is dimensioned and configured to fit within the outer annular wall of the trocar connector (fig 4).
Regarding claim 25, wherein the first interior recess is configured for receiving the first tube of the dual lumen tube set to communicate with the outer flow passage of the coupling, and the second interior recess is configured for receiving the second tube of the dual lumen tube set to communicate with the inner flow passage of the coupling (see combination in claim 22 and fig 2 of Stearns).
Regarding claim 26, wherein the first and second interior recesses are both off set from a central axis of the body of the coupling (see claim 22 above; fig 2 of Stearns shows two interior recesses offset from the central axis; fig 3 of Mastri shows all tube connectors offset from the center).  
Regarding claim 27, Mastri discloses a coupling system for connecting a dual lumen tube set to a trocar comprising: a) a trocar connector 212 having two coaxial flow 
While Mastri substantially discloses the invention as claimed, it does not disclose the first and second tube connectors are interior recesses (Mastri instead teaches a single interior recess), nor wherein the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into 
Stearns discloses a similar system where each of the tube connectors are interior recesses (fig 2, tubes 212/222/242 are each in their own interior recess). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the first and second tube connectors are first and second interior recesses as taught by Stearns as it is a known alternative connection type and allows for each tube to be connected individually, such that if one connection was to fail, the other connections may still hold the tube in place, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, specifically modifying a single interior recess into multiple interior recesses.
Johnson discloses a coupling system with a coupling 12 and shroud 10 where the shroud 10 has an internal ring 16 which includes a plurality of circumferentially spaced apart radially inwardly extending tabs (fig 12, 42a in fig 4) configured to snap fit into corresponding slots 23 formed in an outer surface of the coupling to restrict rotational movement therebetween (fig 1), which assists in locking the shroud into place (abstract, Col.1 starting at line 37).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into corresponding slots formed in an outer surface of the coupling 
Regarding claim 28, wherein the trocar connector has an inner flow passage 224 defined by an inner annular wall 234 (and 232) and an outer flow passage 226 defined between the inner annular wall 234 and the outer annular wall 236.  
Regarding claim 29, wherein the first end portion of the body of the coupling has an inner flow passage defined by an inner annular wall 334 for establishing fluid communication with the inner flow passage 324 of the trocar connector (fig 4) and an outer flow passage 326 defined between the inner annular wall of the body of the coupling and an outer annular wall 336 of the body of the coupling for establishing fluid communication with the outer flow passage of the trocar connector (fig 4).  
Regarding claim 30, wherein the inner annular wall of the body of the coupling is dimensioned and configured to fit within the inner annular wall of the trocar connector and the outer annular wall of the body of the coupling is dimensioned and configured to fit within the outer annular wall of the trocar connector (¶50).  
Regarding claim 31, wherein the first interior recess is configured for receiving the first tube of the dual lumen tube set to communicate with the outer flow passage of the body of the coupling, and the second interior recess is configured for receiving the second tube of the dual lumen tube set to communicate with the inner flow passage of the body of the coupling (see combination in claim 22 and fig 2 of Stearns).
Regarding claim 33, Mastri discloses a coupling for connecting a dual lumen tube set to a trocar comprising: a generally cylindrical body (fig 6) having a first end portion (fig 5) configured to mate with a trocar connector (fig 4) having two co-axial flow 
While Mastri substantially discloses the invention as claimed, it does not disclose the first and second tube connectors are interior recesses (Mastri instead teaches a single interior recess), nor wherein the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into corresponding slots formed in an outer surface of the coupling to restrict rotational movement therebetween.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the first and second tube connectors are first and second interior recesses as taught by Stearns as it is a known alternative connection type and allows for each tube to be connected individually, such that if one connection was to fail, the other connections may still hold the tube in place, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, specifically modifying a single interior recess into multiple interior recesses.
Johnson discloses a coupling system with a coupling 12 and shroud 10 where the shroud 10 has an internal ring 16 which includes a plurality of circumferentially spaced apart radially inwardly extending tabs (fig 12, 42a in fig 4) configured to snap fit into corresponding slots 23 formed in an outer surface of the coupling to restrict rotational movement therebetween (fig 1), which assists in locking the shroud into place (abstract, Col.1 starting at line 37).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mastri such that the internal ring includes a plurality of circumferentially spaced apart radially inwardly extending tabs configured to snap fit into corresponding slots formed in an outer surface of the coupling to restrict rotational movement therebetween as taught by Johnson to assist in creating a locking fluid-tight connection.
Regarding claim 34, wherein the first interior recess has a first inner diameter and the second interior recess has a second inner diameter that is greater than the first inner diameter of the first interior recess (figs 4-7 of Mastri).  
Regarding claim 36, wherein the shroud and the internal ring are integrally combined into a single shroud assembly (figs 4-7).  
Regarding claim 37, wherein the shroud aid the internal ring are in integrally combined into a single shroud assembly (figs 4-7).  
Regarding claim 38, wherein the shroud and the internal ring are integrally combined into a single shroud assembly (figs 4-7).  
Regarding claims 42-44, wherein the internal ring includes flexible fingers 362 which interact with ramps of the shroud as a ratchet (figs 13-15).  
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783